Mallard, C.J.
Defendant Cox contends that the trial court committed error in failing to allow his motions at the close of the plaintiffs' evidence and again at the close of all the evidence for judgment of nonsuit.
Much of defendant’s brief is related to the negligence of the de*519fendant Mrs. Thompson. There was ample evidence requiring submission to the jury of the issue as to the negligence of the defendant Thompson, and the jury answered that issue in the negative after the charge of the court, to which there was no exception.
The main question presented on these appeals is whether the evidence offered by plaintiffs considered in the light most favorable to them was sufficient to warrant submission thereof to the jury as to the alleged actionable negligence of the defendant Charles Bryan Cox.
The evidence against the defendant Cox, taken in the light most favorable to the plaintiffs as we are required to do, tends to show that on 20 October 1965 the plaintiffs were riding in the automobile of Abe Sayre operated by the defendant Pauline Watkins Thompson eastwardly on Washington Street in the Town of Whiteville. Traffic was controlled at the intersection of Washington Street with Highway #701 by an electric traffic control signal which was suspended over the center of the intersection. As the Sayre automobile approached the intersection, it was faced with a green light and just as it entered the light turned to yellow. At that time there was a red light facing the defendant Cox who was stopped for the red light on the north side of the intersection on Highway #701 headed South. As the Sayre automobile proceeded through the intersection on the yellow light, the defendant Charles Bryan Cox operated his automobile into the intersection and struck the left rear fender of the Sayre automobile with the front portion of his automobile. This collision occurred approximately in the center of the intersection.
The plaintiffs alleged, among other things, that the defendant Charles Bryan Cox failed to keep a proper lookout.
The evidence taken in the light' most favorable to the plaintiffs would permit, although not require, the jury to find that the defendant Cox entered the intersection on a red light while the Sayre automobile was proceeding through the intersection on a yellow light, that the defendant Cox failed to keep a proper lookout by failing to see that the Sayre automobile was already in the intersection before he entered and that such failure was the proximate cause of the collision and injuries sustained by the plaintiffs, and that no collision would have occurred if the defendant Cox had been keeping a reasonably careful lookout for the vehicle already in, and in the process of crossing, the intersection.
The defendant contends he was faced with a green light, and it is true that if faced with a green light a driver is warranted in moving into the intersection, unless the circumstances are such as to indicate caution to one of reasonable prudence. Even though the driver *520is faced with a green light, however, the duty rests upon him to maintain a reasonable and proper lookout for other vehicles in or approaching the intersection. Hyder v. Battery Co., Inc., 242 N.C. 553, 89 S.E. 2d 124. The meaning of the amber or yellow light is that it cautions but not in the positive tones of the red light. It warns the operator of a vehicle that a red light is about to appear and that it is hazardous to enter the intersection. However, it affords those who have entered or are entering on the green light the opportunity to proceed through the intersection before the crossing traffic is invited to enter. Wilson v. Kennedy, 248 N.C. 74, 102 S.E. 2d 459; Jones v. Holt, 268 N.C. 381, 150 S.E. 2d 759.
The evidence in this case is distinguished from Jones v. Schaffer, 252 N.C. 368, 114 S.E. 2d 105, the case cited and relied on by the appellant. In the Schaffer case the uncontradicted evidence was to the effect that the traffic signal was red when Mrs. Schaffer approached and entered the intersection. In the instant case the evidence is contradictory.
We are of the opinion and so hold that the evidence for the plaintiffs when taken in the light most favorable to them required submission of the case to the jury to determine the facts.
The defendant also contends that the trial court committed error in refusing to set the verdict aside as being contrary to the weight of the evidence and law and in failing to enter judgment notwithstanding the verdict. These have been carefully considered and are found to be without merit.
In the trial we find
No error.
Brock and Parker, JJ., concur.